Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 19, 20, 25, and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See the Examiner’s April 22, 2021 office action pages 3-5 for reasons for allowance.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed October 12, 2021, with respect to rejections under §102(a)(2) and Turlot have been fully considered and are persuasive.  The rejections are withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716